EXHIBIT 5.1 The Loev Law Firm, PC 6300 West Loop South, Suite 280 Bellaire, Texas 77401 713-524-4110 Phone 713-524-4122 Facsimile December 12, 2007 Board of Directors of Coil Tubing Technology Holdings, Inc. 19511 Wied Rd. Suite E Spring, Texas 77388 Re: Form SB-2 Registration Statement Gentlemen: You have requested that we furnished you our legal opinion with respect to the legality of the following described securities of Coil Tubing Technology Holdings, Inc. (the "Company") covered by a Form SB-2 Registration Statement, (the "Registration Statement"), filed with the Securities and Exchange Commission for the purpose of registering such securities under the Securities Act of 1933: 1. 20,000,000 shares of common stock, $.001 par value (the "Shares"). In connection with this opinion, we have examined the corporate records of the Company, including the Company's Articles of Incorporation, Bylaws, and the Minutes of its Board of Directors, the Registration Statement, and such other documents and records as we deemed relevant in order to render this opinion. In such examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as certified copies or photocopies and the authenticity of the originals of such latter documents. Based on the foregoing, it is our opinion that the Shares are duly authorized and will be, when issued in the manner described in the Registration Statement, legally and validly issued, fully paid and non-assessable. We hereby consent to the filing of this opinion with the Securities and Exchange Commission as an exhibit to the Registration Statement and further consent to statements made therein regarding our firm and use of our name under the heading "Legal Matters" in the Prospectus constituting a part of such Registration Statement. Sincerely, /s/ David M. Loev The Loev Law Firm, PC
